Title: Resolutions Authorizing Surveys for a Western Road and Canal, 1 January 1785
From: Madison, James
To: 


Editorial Note
During the last days of the October 1784 session of the General Assembly there was a concerned drive to answer the complaints of isolated citizens in the western counties and the Kentucky district for better roads. Some of the interest undoubtedly stemmed from the attention focused on canal building by Washington’s lobbying activities on behalf of the Potomac and James canals, but JM knew too that Virginians beyond the mountains were handicapped by uncertainties over their navigational rights on the Mississippi—a moot point that was not to be settled soon. Washington argued that roads and canals running from the tidewater region into the Piedmont passes would make Alexandria, Norfolk, and other cities into great depots for western produce provided there existed a cheap means of hauling goods to and from the areas drained by tributaries of the Ohio. The delegates must have known, moreover, that a separatist movement was taking shape across the mountains. At almost the moment JM was introducing this series of resolutions on western roads a group of Kentucky district citizens were meeting to discuss ways of achieving statehood (Abernethy, Western Lands and the American Revolution, p. 304). Among their complaints was “a greevance” because “Merchandize brought into this District by way of Pitsburg” was doubly taxed (Thomas P. Abernethy, ed., “Journal of the First Kentucky Convention, Dec. 27, 1784–Jan. 5, 1785,” Journal of Southern History, I [1935], 75). This meant that most of the goods brought to Kentucky were even higher than usual because of transportation costs and dual taxation—a situation that would be somewhat relieved if roads to Virginia ports were opened. One result of these resolutions and the Kentucky complaints was that the October 1785 session of the legislature voted to build a public highway “at least thirty feet wide” from Greenbrier County “to the lower falls of the Great Kanawa” (Hening, StatutesWilliam Waller Hening, ed., The Statutes at
          Large; Being a Collection of All the Laws of Virginia, from the First Session of the
          Legislature, in the Year 1619 (13 vols.; Richmond and Philadelphia, 1819–23)., XII, 73).
  
In The House Of Delegates 1 Jany. 1785
Resolved that the Executive be authorized to appoint three persons who or any two of whom shall make an accurate examination and Survey of James river from Lynch’s Ferry in Campbell County upwards of the most convenient course for a road from the highest navigable part of the said river to the nearest navigable part of the Waters running into the Ohio, and of the said Waters running into the Ohio: that they report to the next General Assembly a full account of such examination & survey with an Estimate of the expence necessary for improving the navigation of the said Waters of James river & of the Western Waters, & of clearing the said road; that they be authorized to call on the Lieutenant of the County of Green Brier for a Guard of Militia, not exceeding fifty Men, in case they shall Judge such Guard to be necessary which the sd. Lieutenant is hereby ordered to furnish, and which shall be paid by the Treasurer on Order of the Executive out of the Revenue for the year 1784 subject to be appropriated by Votes of the General Assembly; that the person so appointed shall be furnished out of the said Fund with such sum, not exceeding £200, as the Executive may Judge necessary, and shall each of them be allowed for his Services the Sum of 20/. for each day he shall be employed therein.
Resolved that the Executive be further authorized to appoint three other Commissioners, who or any two of whom shall carefully examine & fix on the most convenient course for a Canal from the Waters of Eliza. River in this State, to those passing thro the State of North Carolina & report their proceedings herein with an Estimate of the expence necessary for opening such Canal to the next General Assembly. And in case they shall find that the best course of such Canal will require the concurrence of the State of North Carolina in the opening thereof, they are further authorized & instructed to signify the same to the said State and to concert with any Person or persons who may be appointed on the part thereof, the most convenient & equitable plan for the execution of such Work, & to report the result to the next General Assembly. The said Commissioners shall be entitled to the same allowance, and be paid in the same manner as those to be appointed under the preceding resolution.
Resolved that the same allowance to be paid in the same manner be made to Thomas Massey for the Service which he is appointed to perform in conjunction with a Commissioner appointed or to be appointed by the State of Maryland.
 